           Case 2:16-cv-01591-GMN-EJY Document 75 Filed 08/26/19 Page 1 of 5



     MICHAEL BEEDE, ESQ.
 1
     Nevada Bar No. 13068
 2   JAMES W. FOX, ESQ.
     Nevada Bar No. 13122
 3   THE LAW OFFICE OF MIKE BEEDE, PLLC
     2470 St. Rose Pkwy, Suite 307
 4
     Henderson, NV 89074
 5   T: 702-473-8406
     F: 702-832-0248
 6   eservice@LegalLV.com
 7
     Attorneys for Defendant/Counterclaimant, Premier One Holdings, Inc

 8                             UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
 9
       WELLS FARGO BANK, N.A., AS                      CASE NO. 2:16-cv-01591-GMN-EJY
10
       TRUSTEE FOR THE CERTIFICATE-
11     HOLDERS OF THE MLMI TRUST,
       MORTGAGE LOAN ASSET-BACKED
12     CERTIFICATES, SERIES 2006-HE1,
13
                         Plaintiff,
14     vs.
       SPRING MOUNTAIN RANCH MASTER                    STIPULATION AND ORDER TO
15     ASSOCIATION; NEVADA ASSOCIATION                 EXTEND REPLY IN SUPPORT
16
       SERVICES, INC.; PREMIER ONE                     DEADLINE FOR MOTIONS FOR
       HOLDINGS, INC.; and WV                          SUMMARY JUDGMENT [ECF
17     INTERNATIONAL, INC.,                            NOS. 64, 65, 66]
18                  Defendant.                         (FIRST REQUEST)
19     PREMIER ONE HOLDINGS, INC
                     Counterclaimant,
20     vs.
21
       WELLS FARGO BANK, N.A., AS
22     TRUSTEE FOR THE CERTIFICATE-
       HOLDERS OF THE MLMI TRUST,
23     MORTGAGE LOAN ASSET-BACKED
       CERTIFICATES, SERIES 2006-HE1,
24
       BEATRICE V. VATTIMA, MICHAEL A.
25     VATTIMA, DOES 1 THROUGH 10,
       INCLUSIVE, AND ROE BUSINESS
26     ENTITIES 1 THROUGH 10
                      Counter - Defendants.
27

28
                                                  1
            Case 2:16-cv-01591-GMN-EJY Document 75 Filed 08/26/19 Page 2 of 5



 1           Plaintiff/Counterdefendant Wells Fargo Bank, N.A., as Trustee for the Certificateholders
 2   of MLMI Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-HE1 (hereafter
 3   “Plaintiff,” or “Wells Fargo), by and through its attorneys of record, Melanie D. Morgan, Esq.
 4   and Donna M. Wittig, Esq., of Akerman, LLP, Defendant Spring Mountain Ranch Master
 5   Association (hereafter “Spring Mountain”), by and through its attorneys of record, Sean L.
 6   Anderson, Esq. and T. Chase Pittsenbarger, Esq., of Leach Kern Gruchow Anderson Song, and
 7   Defendant/Counterclaimant Premier One Holdings, Inc. (hereafter “Premier One”), by and
 8   through its attorneys of record, Michael N. Beede, Esq. and James W. Fox, Esq., of The Law
 9   Office of Mike Beede, PLLC, hereby stipulate to extend the time for parties to file replies in
10   support for all pending Motions for Summary Judgment [ECF Nos. 64, 65, 66], by three days to
11   September 5, 2019. The current deadline for each party to file its reply is September 2, 2019.
12   However, September 2, 2019 is Labor Day, a Federal holiday. The extension is necessary to avoid
13   any potential confusion about attempting to file any pertinent documents on a day when the courts
14   will be closed in observance of a Federal holiday. The parties have agreed to a mutual extension
15   of all deadlines in the interest of fairness and professional courtesy. Therefore, the parties agree
16   that good cause supports an extension and the extension is not for purposes of delay or any other
17   bad faith purpose. This is the first request for an extension of the deadline to file replies in support
18   for these Motions. The parties had previously requested an extension of the deadline to file any
19   Response to competing Motions for Summary Judgment.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                        2
           Case 2:16-cv-01591-GMN-EJY Document 75 Filed 08/26/19 Page 3 of 5



 1          The new deadline for each party to file a Reply in Support of Spring Mountain Ranch
 2   Master Association’s Motion for Summary Judgment [ECF No. 64]; Premier One Holdings, Inc.’s
 3   Motion for Summary Judgment [ECF No. 65]; and Wells Fargo’s Motion for Summary Judgment
 4   [ECF No. 66] be extended by three days to Thursday, September 5, 2019.
 5          IT IS SO STIPULATED.
 6

 7    DATED this 26th day of August, 2019.       DATED this 26th day of August, 2019.

 8    THE LAW OFFICE OF MIKE BEEDE, PLLC         AKERMAN, LLP
 9
      By:/s/ Michael Beede, Esq.             By:/s/ Donna M. Wittig, Esq.
10       MICHAEL BEEDE, ESQ.                    MELANIE D. MORGAN, ESQ.
         Nevada Bar No. 13068                   Nevada Bar No. 8215
11       JAMES W. FOX, ESQ.                     DONNA M. WITTIG, ESQ.
12
         Nevada Bar No. 13122                   Nevada Bar No. 11015
         2470 St. Rose Pkwy, Suite 307          1635 Village Center Circle, Suite 200
13       Henderson, NV 89074                    Las Vegas, NV 89134
         T: 702-473-8406                        T: 702-634-5000
14       Attorneys for Premier One Holdings,    Attorneys for Wells Fargo Bank, N.A., as
15       Inc.                                   Trustee for the Certificateholders of MLMI
                                                Trust, Mortgage Loan Asset-Backed
16                                              Certificates, Series 2006-HE1
      DATED this 26th day of August, 2019.
17

18    LEACH KERN GRUCHOW ANDERSON SONG

19    By:/s/ T. Chase Pittsenbarger, Esq.
         SEAN L. ANDERSON, ESQ.
20
         Nevada Bar No. 7259
21       T. CHASE PITTSENBARGER, ESQ.
         Nevada Bar No. 13740
22       2525 Box Canyon Drive
         Las Vegas, NV 89128
23
         T: 702-538-9074
24       Attorneys for Spring Mountain Ranch
         Master Association
25

26

27

28
                                                  3
           Case 2:16-cv-01591-GMN-EJY Document 75 Filed 08/26/19 Page 4 of 5



                                               Case Name: Wells Fargo Bank, N.A. v. Spring
 1
                                               Mountain Ranch Master Association, et al.
 2                                             Case Number: 2:16-cv-01591-GMN-EJY

 3
                                               ORDER
 4
            The Court, having reviewed the stipulation of the parties, and good cause appearing
 5
     therefore,
 6
                   IT IS HEREBY ORDERED that the time for each party to file a Reply in Support
 7
     of Spring Mountain Ranch Master Association’s Motion for Summary Judgment [ECF No. 64];
 8
     Premier One Holdings, Inc.’s Motion for Summary Judgment [ECF No. 65]; and Wells Fargo’s
 9
     Motion for Summary Judgment [ECF No. 66] be extended by three days. The new deadline for
10
     any replies shall be September 5, 2019.
11

12

13   IT IS SO ORDERED.
14              29
     DATED this______day of August, 2019.
15                                                    Gloria M. Navarro, Chief Judge
                                                      UNITED STATES DISTRICT COURT
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
           Case 2:16-cv-01591-GMN-EJY Document 75 Filed 08/26/19 Page 5 of 5



                                    CERTIFICATE OF SERVICE
 1

 2          I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
 3   (18) years, and that I am not a party to, nor interested in, this action. On the 26th day of August,
 4   2019, I did cause a true and correct copy of the foregoing STIPULATION AND [PROPOSED]
 5   ORDER TO EXTEND REPLY IN SUPPORT DEADLINE FOR MOTIONS FOR
 6   SUMMARY JUDGMENT [ECF NOS. 64, 65, 66] to be served upon all parties involved in this
 7   litigation by the method indicated:
 8

 9       U.S. Mail
10   ___ U.S. Certified Mail
11   ___ Facsimile Transmission
12   ___ Federal Express
13    X Electronic Service via CM/ECF
14       E-Mail
15

16

17
                                    By:    /s/ Amanda Abril
18
                                           An Employee of The Law Office of Mike Beede, PLLC
19

20

21

22

23

24

25

26

27

28
                                                      5
